NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 16-1178
                                      ___________

                           VIZANT TECHNOLOGIES LLC;
                               JOSEPH BIZZARRO

                                            v.

                               JULIE P. WHITCHURCH;
                              *JAMIE DAVIS, individuals,
                                                     Appellants

                 *Dismissed pursuant to Court’s Order dated 06/29/2016
                     ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                            (D.C. Civil No. 2-15-cv-00431)
                     District Judge: Honorable Harvey Bartle III
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  January 5, 2017
             Before: SHWARTZ, COWEN and FUENTES, Circuit Judges

                                      ___________

                            ORDER AMENDING OPINION
                                  ___________


It appears that the opinion filed January 13, 2017 incorrectly referred to injunction
entered the District Court as a preliminary rather than a permanent injunction.
Accordingly, it is hereby O R D R E D at the direction of the Court the opinion shall be
amended as follows:
       For these reasons, appellees’ motion to dismiss this appeal is granted in part, and
      we will dismiss this appeal as to all orders except (1) the order entering summary
      judgment and the interlocutory orders related to that issue, (2) the permanent
      injunction, and (3) the order at ECF No. 215 denying Whitchurch’s Rule 60(b)
      motion.

The Clerk is directed to file an amended opinion. As the error was typographical in
nature the filed date of the judgment shall not be altered.


For the Court,


Marcia M. Waldron, Clerk
                                  A True Copy :
Date: February 2, 2017
                                                                                             A True Copy :



                                                                                                    Marcia M . Waldron, Clerk




                                         Marcia M . Waldron, Clerk